Edeb,. J.
(concurring). On this appeal the appellants’ basic contention is that they are tenants at will and as such the landlord was required by the provisions of section 228 of the Beal Property Law to give them thirty days ’ notice to remove from the premises. Landlord contends appellants are not tenants at will but statutory tenants and no notice was required to be served upon them.
A tenant at will is one who continues in possession after the expiration of the term with the permission and at the will of the landlord. Appellants do not occupy that position for they are in continued possession without the permission of the landlord and against its will. They continue in possession, nonetheless, by right of the statute, for so long as they desire, upon paying the proper rent, and hence are statutory tenants (L. 1945, ch. 3, § 8, as amd.; Stern v. Equitable Trust Co., 238 N. Y. 267); except for the statute their status would be that of holdovers (Stern case, supra). Appellants are not tenants at will and section 228 is therefore without application.
The statute permits a. statutory tenancy to be terminated by the landlord in the instances therein mentioned, one of them (the case here) being where the landlord seeks in good faith to recover the space for his immediate and personal use (§8, subd. [d]). ; '
Upon the termination of the statutory tenancy the parties revert to the status they occupied prior to the enactment of the statute and each may invoke the rights and seek the remedies accordingly available to them. With the termination by the landlord of the statutory tenancy the status of the tenants herein was that of holdovers and the landlords were entitled to evict them as such as authorized by subdivision 1 of section 1410 of the Beal Property Law.
Article 83 of the Civil Practice Act, relating to summary proceedings to recover possession of real property, has not been *43abrogated by the emergency legislation; the latter has only suspended the .operation of its provisions during the emergency period except as to the permissible cases of eviction mentioned in section 8 — as in the case at bar.
. As holdovers appellants were not entitled to any particular period of notice to vacate the premises; mere demand by the landlord for possession, and refusal, entitled them to immediately institute summary proceedings to evict the holdovers. The court below properly granted a final order to the landlord.
For the reasons given, and to the extent indicated, I concur.